State of New York
Court of Appeals
                                                       This memorandum is uncorrected and subject to
                                                     revision before publication in the New York Reports.




 No. 56
 The People &c.,
         Respondent,
      v.
 Sergio Cerda,
         Appellant.




 Donna Aldea, for appellant.
 Andrew Fakuda, for respondent.




 Reargument ordered for a future Court session. Chief Judge DiFiore and Judges Rivera,
 Garcia, Wilson, Cannataro and Troutman concur. Judge Singas took no part.


 Decided May 24, 2022